Case: 14-126      Document: 5   Page: 1    Filed: 04/23/2014




          NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

                IN RE JOSE NARANJO,
                       Petitioner.
                 ______________________

                         2014-126
                  ______________________

    On Petition for Writ of Mandamus to the United
States District Court for the District of Columbia in No.
1:93-cr-00418-TFH-4, Senior Judge Thomas F. Hogan.
                 ______________________

                      ON MOTION
                  ______________________

                       PER CURIAM.
                        ORDER
   Upon docketing of this recent petition for a writ of
mandamus, this court considers whether to transfer the
matter to the appropriate regional circuit.
     This petition appears to arise out of Jose Naranjo’s
writ of habeas corpus filed in the United States District
Court for the District of Columbia. This court is a court of
limited jurisdiction, 28 U.S.C. § 1295, which does not
include this matter. We therefore transfer the matter and
all pending motions to the United States Court of Appeals
for the D.C. Circuit pursuant to 28 U.S.C. § 1631.
   Accordingly,
Case: 14-126     Document: 5   Page: 2   Filed: 04/23/2014



2                               IN RE NARANJO




      IT IS ORDERED THAT:
   The petition and all pending motions are transferred
pursuant to 28 U.S.C. §1631 to the United States Court of
Appeals for the D.C. Circuit.


                                  FOR THE COURT

                                  /s/ Daniel E. O’Toole
                                  Daniel E. O’Toole
                                  Clerk of Court


s19